Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 1 of 27




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  NATHAN ROWAN, individually on behalf of
  all others similarly situated,                      Case no. 9:20-cv-82168-RKA

                       Plaintiff,
                                                      CLASS ACTION
         v.
                                                     JURY DEMAND
  AFFORDABLE CAR CURE, INC.,
  NATIONAL CAR CURE, LLC, GUSTAV
  RENNY, and SUNPATH LTD.,
                       Defendants.

   FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Nathan Rowan (“Plaintiff” or “Rowan”) brings this Class Action

  Complaint and Demand for Jury Trial against Defendants Affordable Car Cure, Inc.

  (“Affordable Car Cure”), National Car Cure LLC (“National Car Cure”), Gustav Renny

  (“Renny”), and SunPath Ltd. (“SunPath”), to stop the Defendants from violating the

  Telephone Consumer Protection Act (“TCPA”) by making unsolicited, pre-recorded calls

  to consumers, including to consumers whose phone numbers are registered on the

  National Do Not Call registry (“DNC”), and to otherwise obtain injunctive and monetary

  relief for all persons injured by Defendants’ actions. Plaintiff alleges as follows upon

  personal knowledge as to himself and his own acts and experiences, and, as to all other

  matters, upon information and belief, including investigation conducted by his attorneys.

                                          PARTIES

         1.     Plaintiff Rowan is an East Rochester, New York resident.
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 2 of 27




            2.     Defendant Affordable Car Cure is a Florida incorporated and headquartered

  corporation that conducts business throughout this District, Florida, and the United

  States.

            3.     Defendant National Car Cure is a Florida incorporated and headquartered

  corporation that conducts business throughout this District, Florida, and the United

  States.

            4.     Defendant Renny is an individual who resides in Florida who owns and

  manages both Affordable Car Cure and National Car Cure.

            5.     Defendant SunPath is a Braintree, Massachusetts company incorporated in

  Delaware and headquartered in Massachusetts. SunPath conducts business throughout

  this District, Florida, and the United States.

                                 JURISDICTION AND VENUE

            6.     This Court has federal question subject matter jurisdiction over this action

  under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection

  Act, 47 U.S.C. §227 (“TCPA”).

            7.     This Court has personal jurisdiction over Defendants and venue is proper in

  this District under 28 U.S.C. § 1391(b) because the wrongful conduct giving rise to this

  case was directed from this District and arose from the business Defendants conduct in

  this District.




                                                                                                  2
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 3 of 27




                               TELEMARKETING INTRODUCTION

         8.     The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using …

  an artificial or prerecorded voice ….” See 47 U.S.C. §§ 227 (b)(1)(A)(iii), (b)(2).

         9.     According to findings by the Federal Communication Commission

  (“FCC”), the agency Congress vested with authority to issue regulations implementing

  the TCPA, such calls are prohibited because, as Congress found, automated or

  prerecorded telephone calls are a greater nuisance and invasion of privacy than live

  solicitation calls, and such calls can be costly and inconvenient.

         10.    While “prior express consent” is required for all automated and prerecorded

  calls, in 2013, the FCC required “prior express written consent” for all such

  telemarketing calls to wireless numbers and residential lines. Specifically, it ordered that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed
         and be sufficient to show that the consumer: (1) received “clear and conspicuous
         disclosure” of the consequences of providing the requested consent, i.e. that the
         consumer will receive future calls that deliver prerecorded messages by or on
         behalf of a specific seller; and (2) having received this information, agrees
         unambiguously to receive such calls at a telephone number the consumer
         designates.[] In addition, the written agreement must be obtained “without
         requiring, directly or indirectly, that the agreement must be executed as a
         condition of purchasing any good or service.[]”

  In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of

  1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

         11.    “Telemarketing” is defined as “the initiation of a telephone call or message

  for the purpose of encouraging the purchase or rental of, or investment in, property,

  goods, or services, which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).


                                                                                              3
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 4 of 27




           12.    When Congress enacted the TCPA in 1991, it found that telemarketers

  called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

           13.    By 2003, due to more powerful autodialing technology, telemarketers were

  calling 104 million Americans every day,. In re Rules and Regulations Implementing the

  TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

           14.    The problems Congress identified when it enacted the TCPA have only

  grown exponentially in recent years.

           15.    Industry data shows that the number of robocalls made each month

  increased from 831 million in September 2015 to 4.7 billion in December 2018—a 466%

  increase in three years.

           16.    According to online robocall tracking service “YouMail,” 5.2 billion

  robocalls were placed in March 2019 alone, at a rate of 168.8 million per

  day. www.robocallindex.com.

           17.    The FCC also has received an increasing number of complaints about

  unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and

  232,000 complaints in 2018. FCC, Consumer Complaint Data

  Center, www.fcc.gov/consumer-help-center-data.

           18.    “Robocalls and telemarketing calls are currently the number one source of

  consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

  statement of FCC chairman. 1



  1
      https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls


                                                                                              4
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 5 of 27




         19.    “The FTC receives more complains about unwanted calls than all other

  complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

  Protection, In re Rules and Regulations Implementing the Telephone Consumer

  Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2

  (2016). 2

      INTRODUCTION TO GUSTAV RENNY AND RENNY’S EXTENDED CAR
          WARRANTY ENTITIES THAT SOLICIT CONSUMERS WITH
                       PRERECORDED CALLS

         20.    Affordable Car Cure and National Car Cure provide consumers with an

  extended car warranty that provides repair coverage for a vehicle after the manufacturer’s

  car warranty expires. 3 4

         21.    Affordable Car Cure and National Car Cure are effectively the same

  identical company, but registered under different corporate names.

         22.    The website for Affordable Car Cure is a copy of the website for National

  Car Cure:




  2
    https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
  consumer-protection-federal-communications-commission-rules-
  regulations/160616robocallscomment.pdf
  3
    http://affordablecarcure.com/
  4
    http://nationalcarcure.com/


                                                                                              5
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 6 of 27




            AffordableCarCure.com                           NationalCarCure.com

         23.    The toll-free phone number for AffordableCarCure.com is the same as the

  toll-free phone number for NationalCarCure.com – 800-941-8430:




            AffordableCarCure.com                           NationalCarCure.com

         24.    Phone number 800-941-8430 is associated with Assured Auto Group 5 and

  National Auto Protection, 6 both of which are also owned and operated by Renny. 7 8

         25.    NationalCarCure.com even makes reference to National Auto Protection in

  its disclaimer:


  5
    https://www.bbb.org/us/fl/west-palm-beach/profile/auto-warranty-services/assured-auto-group-
  inc-0633-90563325
  6
    https://www.yelp.com/biz/national-auto-protection-west-palm-beach
  7

  http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=OfficerRegi
  steredAgentName&directionType=Initial&searchNameOrder=RENNYGUSTAV%20P1500004
  58562&aggregateId=domp-p15000045856-cb4b1733-accb-41d9-a097-
  0acfdce64015&searchTerm=Renny%20%20%20%20%20%20%20%20%20%20%20%20%20%
  20%20Gus&listNameOrder=RENNYGUS%20L090000505372
  8
    https://www.bbb.org/us/fl/west-palm-beach/profile/auto-warranty-services/national-auto-
  protection-corp-0633-90142596


                                                                                               6
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 7 of 27




                                                                         9



        26.    Renny shows on his website that Affordable Auto Protection is part of his

  network of companies. 10

        27.    The exact address for Affordable Auto Protection (including the suite

  number) is identical to the address of Defendant Affordable Car Cure, National Car Cure

  and National Auto Protection:




                                                                             11




  9
    http://nationalcarcure.com/
  10
     https://www.gusrenny.com/network
  11
     https://www.useaap.com/


                                                                                           7
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 8 of 27




                             12                                 13                               14



         28.    The website GusRenny.com referenced Affordable Car Cure as part of its

  portfolio before it replaced Affordable Car Cure with Affordable Auto Protection on or

  around May 22, 2020:




                                                                                                15




  12

  http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName
  &directionType=Initial&searchNameOrder=NATIONALAUTOPROTECTION%20P15000045
  8560&aggregateId=domp-p15000045856-cb4b1733-accb-41d9-a097-
  0acfdce64015&searchTerm=national%20auto%20protection&listNameOrder=NATIONALAUT
  OPROTECTION%20P150000458560
  13

  http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName
  &directionType=Initial&searchNameOrder=NATIONALCARCURE%20L190000756510&aggr
  egateId=flal-l19000075651-07d26db6-7b02-4ebe-86c1-
  8898dbccac19&searchTerm=national%20car%20cure&listNameOrder=NATIONALCARCURE
  %20L190000756510
  14

  http://search.sunbiz.org/Inquiry/corporationsearch/SearchResultDetail?inquirytype=EntityName
  &directionType=Initial&searchNameOrder=AFFORDABLECARCURE%20F200000027140&a
  ggregateId=forp-f20000002714-c723710b-e3be-4c45-a42b-
  1166cd05f34c&searchTerm=AFFORDABLE%20CAR%20CURE%2C%20INC.&listNameOrde
  r=AFFORDABLECARCURE%20F200000027140
  15

  https://webcache.googleusercontent.com/search?q=cache:tiyR0sbCZzMJ:https://www.gusrenny.com/verti
  cal/



                                                                                                 8
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 9 of 27




            29.      Renny manages the hiring for Affordable Auto Protection and presumably

  its related companies.

            30.      Renny places job postings seeking call center employees, asking potential

  hires to be in contact with him directly - showing his personal involvement.




          Figure 1: Linkedin Job Posting from Gus Renny Seeking Full-time Call Center Employee for Auto Warranty Sales

                                                              16




  16
       https://www.linkedin.com/jobs/view/1903049079/


                                                                                                                         9
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 10 of 27




               Figure 2: Gus Renny's Posrt on Facebook Seeking Phone Solicitors for Auto Warranty Sales

                                                         17



         31.    Upon information and belief, Renny is personally involved in directing his

   employees and agents to make unsolicited prerecorded calls to consumers to sell them

   extended auto warranty plans.

         32.    To date, Renny and his extended car warranty companies have been

   involved in numerous TCPA-related lawsuits. 18

         33.    In fact, National Auto Protection, a company Renny directed until it was

   voluntarily dissolved in September 2019, was a co-defendant with Sunpath in a TCPA

   lawsuit filed in the District of Massachusetts in 2017 arising from calls made by National

   Auto Protection on Sunpath’s behalf. Instead of continuing to defend that action, on

   information and belief, Renny dissolved National Auto Protection, and transferred the


   17
     https://www.facebook.com/grenny1
   18
     https://pcl-
   legacy.uscourts.gov/view?rid=5kz3owPhayusZVMuWC5mTb9wjAKLaTabNy68Vhc5&page=1


                                                                                                          10
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 11 of 27




   telemarketing relationship with Sunpath to Defendants Affordable Car Cure and National

   Car Cure.

            34.     Renny continues to direct the making of pre-recorded solicitation calls to

   consumers.

            35.     Affordable Car Cure and National Car Cure, or an agency working on

   behalf of these companies place pre-recorded telemarketing calls to consumers.

            36.     These calls are being placed regardless of whether Affordable Car Cure

   and/or National Car Cure have the consent necessary to place pre-recorded solicitation

   calls.

            37.     To make matters worse, consumers are receiving unsolicited calls despite

   having their phone numbers registered on the DNC and even despite requests for the calls

   to stop.

                                 INTRODUCTION TO SUNPATH

            38.     SunPath is a vehicle service contract administrator. 19

            39.     SunPath fulfills the extended car warranty plans that companies such as

   those owned by Renny, including Affordable Car Cure and National Car Cure sell to

   consumers, as per Plaintiff’s experience.

            40.     SunPath knows or should know of the illegal telemarketing practices that

   its third-party telemarketers like Renny’s companies use to sell extended car warranty

   plans.



   19
        https://gosunpath.com/


                                                                                                 11
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 12 of 27




            41.   The SunPath Better Business Bureau “BBB” page is full of complaints

   from consumers regarding illegal telemarketing allegations. This is just a small sample of

   those allegations:


                                                                                                20
        •




                                                                                                21
        •




                                                                                           22
        •

            42.   In response to the telemarketing allegations, SunPath typically responds:




                                                                                                23



            43.   Despite stating above that SunPath is committed to ensuring that its third

   party independent contractor vendors engage in legal and ethical sales practices, the




   20
      https://www.bbb.org/us/ma/braintree/profile/auto-warranty-plans/sunpath-ltd-0021-
   133715/complaints
   21
      Id.
   22
      Id.
   23
      Id.


                                                                                                     12
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 13 of 27




   reality is that SunPath appears to turn a blind-eye to allegations of illegal telemarketing

   conduct.

          44.    Consumers have been complaining to Defendant SunPath about the exact

   same type of unsolicited calls this complaint holds the Defendants liable for, dating back

   to 2017:




                                                                                           24



          45.    SunPath has had a number of TCPA-related cases filed against it due to

   illegal telemarketing practices conducted on its behalf. 25

          46.    In fact, Sunpath was a defendant in a TCPA lawsuit filed in the District of

   Massachusetts in 2017 arising from calls made by National Auto Protection, another

   Renny directed company, and, on information and belief, agreed to the transfer of

   Sunpath’s telemarketing relationship from National Auto Protection to Defendants

   Affordable Car Cure and National Car Cure after Renny dissolved National Auto

   Protection in September 2019.




   24
     Id.
   25
     https://pcl-
   legacy.uscourts.gov/view?rid=GiSkBUJkYMjYKdrkWVGSKW1r3D9fEqtcRVoyzouM&page=
   1


                                                                                                 13
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 14 of 27




          47.    SunPath knowingly profits from sales generated by its third-party

   contractors, including sales generated by Renny and his related entities.

          48.    The Federal Communication Commission has instructed that corporations

   such as SunPath may not avoid liability by having their telemarketing outsourced:

          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
          activties to unsupervised third parties would leave consumers in many cases
          without an effective remedy for telemarketing intrusions. This would particularly
          be so if the telemarketers were judgment proof, unidentifiable, or located outside
          the United States, as if often the case. Even where third-party telemarketers are
          identifiable, solvent, and amenable to judgment limiting liability to the
          telemarketer that physically places the call would make enforcement in many
          cases substantially more expensive and less efficient, since consumers (or law
          enforcement agencies) would be required to sue each marketer separately in order
          to obtain effective relief. As the FTC notes, because “[s]ellers may have thousands
          of ‘independent’ marketers, suing one or a few of them is unlikely to make a
          substantive difference for consumer privacy.”

   In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling

   Concerning the TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”)

   (citations omitted).

                LEGALITY OF PRE-RECORDED TELEMARKETING CALLS

          49.    As explained by the Federal Communications Commission (“FCC”) in its

   2012 order, the TCPA requires “prior express written consent for all autodialed or pre-

   recorded [solicitation] calls to wireless numbers and residential lines.” In the Matter of

   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

   CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).




                                                                                                14
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 15 of 27




          50.       Yet in violation of this rule, the Defendants fail to obtain any express

   written consent prior to placing pre-recorded solicitation calls to cellular and landline

   telephone numbers.

          51.       There are numerous complaints posted online from consumers complaining

   about calls they received from, or on behalf of Defendant Renny’s entities that were

   addressed directly to Renny and/or his entities including:




                                                                                                 26
                •




                                                                                                27
                •




                                                                                                 28
                •




   26
      https://www.bbb.org/us/fl/west-palm-beach/profile/auto-warranty-services/national-auto-
   protection-corp-0633-90142596/complaints
   27
      Id.
   28
      Id.


                                                                                                     15
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 16 of 27




                                                                                                 29
                    •




                                                                                                 30
                    •

              52.       As per the above complaints, Renny and his entities including Affordable

   Car Cure and National Car Cure are aware of the illegal telemarketing calls that

   consumers are receiving, but despite this awareness, the calls continue.

              53.       In addition, SunPath is, or should be aware of the illegal telemarketing that

   has been associated with Renny and his entities over the last 4 years due to complaints

   SunPath has received and the complaints filed against Renny both online and legally, but

   despite these facts, SunPath continues to engage in business with Renny and his entities

   in order to sell extended car warranties.

              54.       By continuing to engage in and benefit from business with Renny,

   including through Affordable Car Cure and National Car Cure, SunPath ratifies the

   unlawful telemarketing that Renny and his entities engage in to sell SunPath extended car

   warranties.




   29
        Id.
   30
        Id.


                                                                                                      16
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 17 of 27




                            PLAINTIFF ROWAN’S ALLEGATIONS
     Consistent with Renny’s Direction, Affordable Car Cure and National Car Cure
       Cold Called Plaintif Using a Pre-Recorded Message to Solicit His Business

          55.    Plaintiff Rowan registered his phone number on the DNC on June 4, 2005.

          56.    Plaintiff Rowan uses his phone number for personal use only. It is not used

   for business purposes.

          57.    Plaintiff Rowan has been receiving an onslaught of unwanted telemarketing

   calls. Frustrated at receiving these calls and especially due to the fact that the callers are

   intentionally hiding their identity on the call, Plaintiff decided to do his best to figure out

   the identify of these unwanted telemarketers so he could stop them from calling him.

          58.    On May 8, 2020 at 1:48 PM, Plaintiff received a pre-recorded call to his

   phone from phone number 936-227-0172 that he did not answer.

          59.    A generic, commercial, pre-recorded voicemail was left regarding a final

   notice for Plaintiff’s vehicle warranty which was supposedly set to expire.

          60.    On July 10, 2020 at 4:06 PM, Plaintiff Rowan received a pre-recorded call

   from Affordable Car Cure to his phone using phone number 256-537-8520.

          61.    The pre-recorded call began with a pre-recorded message informing

   Plaintiff about his vehicle warranty expiring and to press ‘1’ to speak to a live agent or

   press ‘2’ to be placed on a do not call list.

          62.    Plaintiff had received calls with the same pre-recorded voice message in the

   past, such as the voicemail he received on May 8, 2020 as stated above so he feigned




                                                                                                17
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 18 of 27




   interested in order to figure out who is the entity behind these calls in an effort to stop it

   from sending him and others unwanted solicitation calls.

          63.    An agent named Debbie came on the line to ask Plaintiff Rowan a series of

   pre-qualifying questions.

          64.    Debbie then transferred Plaintiff to an agent named Shannon who identified

   herself as being a Chevy coverage specialist.

          65.    Plaintiff went ahead with the plan that was quoted to him and paid for an

   extended vehicle warranty in order to identify the company responsible for the

   unsolicited calls he was receiving.

          66.    At no time during the call did any agent reveal the company name

   Affordable Car Cure.

          67.    On Plaintiff Rowan’s bank statement, it is shown that he purchased an

   extended car warranty from Affordable Car Cure.




          68.     Plaintiff Rowan received a warranty plan in the mail which shows that it

   was sent from Affordable Car Cure and that the administrator of the warranty plan is

   SunPath:




                                                                                                18
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 19 of 27




         69.    Despite his purchase of an extended car warranty, Plaintiff Rowan received

   another unsolicited phone call, this time from one of Renny’s other companies, National

   Car Cure, on July 22, 2020 to his phone using phone number 651-333-3692.

                                                                                         19
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 20 of 27




          70.    Plaintiff did not answer this call and no voicemail was left.

          71.    On July 23, 2020 at 11:00 AM, Plaintiff received a pre-recorded call to his

   phone from National Car Cure using phone number 651-333-3692.

          72.    The pre-recorded message was identical to the messages Plaintiff heard

   from the calls associated with Affordable Car Cure regarding the final notice that

   Plaintiff Rowan’s vehicle warranty was expiring.

          73.    Plaintiff pressed ‘1’ to speak with a live agent who then came on the line

   and asked Plaintiff Rowan very similar, if not the same pre-qualifying questions he had

   been asked when dealing with Affordable Car Cure.

          74.    Plaintiff feigned interested for the same reason he did before: to identify the

   telemarketer who keeps calling him in an effort to stop their unsolicited calls.

          75.    Plaintiff was then transferred to an agent named Ashley who confirmed that

   she was calling from Florida.

          76.    Plaintiff noted that from the time he pressed ‘1’ and spoke with the first

   agent, he was under the impression that he was dealing with the same company (National

   Car Cure) consistently – i.e. no other company was involved in this call but continued the

   process to verify that.

          77.    Plaintiff purchased the extended car warranty that was quoted to him and he

   saw in his bank statement that he purchased the plan from National Car Cure:




                                                                                              20
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 21 of 27




          78.    A few hours after paying for the plan, Plaintiff Rowan received an email

   from privacy@policy-hub.com containing a link to an electronic copy of his extended

   car warranty plan, which shows that National Car Cure sold the plan for which SunPath is

   the administrator of the plan:




          79.    Plaintiff Rowan canceled the plans from National Car Cure and Affordable

   Car Cure with Sunpath once he identified who the telemarketers were.

          80.    Plaintiff Rowan never consented to receiving solicitation calls from any of

   the Defendants.



                                                                                            21
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 22 of 27




         81.    Plaintiff was not looking to solicit the services of any extended vehicle

   warranty companies.

         82.    The unauthorized telephone calls made by and on behalf of the Defendants,

   as alleged herein, have harmed Plaintiff Rowan in the form of annoyance, nuisance, and

   invasion of privacy, and disturbed the use and enjoyment of his phone, in addition to the

   wear and tear on the phone’s hardware (including the phone’s battery) and the

   consumption of memory on the phone.

         83.    Seeking redress for these injuries, Plaintiff Rowan, on behalf of himself and

   Classes of similarly situated individuals, bring suit under the Telephone Consumer

   Protection Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited pre-recorded phone

   calls and calls to phone numbers registered on the DNC.

                                CLASS ALLEGATIONS
               Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

         84.    Plaintiff Rowan brings this action pursuant to Federal Rules of Civil

   Procedure 23(b)(2) and 23(b)(3) and seek certification of the following Classes:

                Pre-recorded No Consent Class: All persons in the United States who
                from four years prior to the filing of this action through class
                certification (1) Defendants (or an agent acting on behalf of
                Defendants) called (2) using a pre-recorded voice message (3) for
                substantially the same reason Defendants called Plaintiff, and (4) for
                whom Defendants claim they obtained prior express written consent or
                the person’s phone number in the same manner as Defendants claim
                they obtained Plaintiff’s prior express written consent or phone
                number.


                Do Not Call Registry Class: All persons in the United States who
                from four years prior to the filing of this action through class


                                                                                            22
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 23 of 27




                certification (1) Defendants (or an agent acting on behalf of
                Defendants) called more than one time within any 12-month period
                (2) for substantially the same reason Defendants called Plaintiff (3)
                where the person’s telephone number had been listed on the National
                Do Not Call Registry for at least thirty days, and (4) for whom
                Defendants claim they obtained prior express written consent or the
                person’s phone number in the same manner as Defendants claim they
                obtained Plaintiff’s prior express written consent or phone number.

          85.    The following individuals are excluded from the Classes: (1) any Judge or

   Magistrate presiding over this action and members of their families; (2) Defendants, their

   subsidiaries, parents, successors, predecessors, and any entity in which any Defendant or

   its parents have a controlling interest and their current or former employees, officers and

   directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely

   request for exclusion from the Classes; (5) the legal representatives, successors or assigns

   of any such excluded persons; and (6) persons whose claims against Defendants have

   been fully and finally adjudicated and/or released. Plaintiff Rowan anticipates the need to

   amend the Class definitions following appropriate discovery.

          86.    Numerosity: On information and belief, there are thousands of members of

   the Classes such that joinder of all members is impracticable.

          87.    Commonality and Predominance: There are many questions of law and

   fact common to the claims of Plaintiff Rowan and the Classes, and those questions

   predominate over any questions that may affect individual members of the Classes.

   Common questions for the Classes include, but are not necessarily limited to the

   following:

          a. whether Renny and his companies place pre-recorded voice message phone
             calls to Plaintiff and the members of the Class;


                                                                                              23
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 24 of 27




          b. whether Renny and his companies placed calls to phone numbers that were
             registered on the DNC such as those of Plaintiff and members of the Class;

          c. whether Renny and his companies made calls to Plaintiff and members of the
             classes without prior express written consent;

          d. whether Sunpath is vicariously liable for the calls by Renny and his companies;
             and

          e. whether Defendants’ conduct was willful or knowing, entitling the class to
             treble damages.

          88.    Adequate Representation: Plaintiff Rowan will fairly and adequately

   represent and protect the interests of the Classes, and has retained counsel competent and

   experienced in class actions. Plaintiff Rowan has no interests antagonistic to those of the

   Classes, and the Defendants have no defenses unique to Plaintiff. Plaintiff Rowan and his

   counsel are committed to vigorously prosecuting this action on behalf of the members of

   the Classes, and have the financial resources to do so. Neither Plaintiff Rowan nor his

   counsel have any interests adverse to the Classes.

          89.    Appropriateness: This class action is also appropriate for certification

   because the Defendants have acted or refused to act on grounds generally applicable to

   the Classes as a whole, thereby requiring the Court’s imposition of uniform relief to

   ensure compatible standards of conduct toward the members of the Classes and making

   final class-wide injunctive relief appropriate. Defendants’ business practices apply to and

   affect the members of the Classes uniformly, and Plaintiff’s challenge of those practices

   hinges on Defendants’ conduct with respect to the Classes as a whole, not on facts or law

   applicable only to Plaintiff. Additionally, the damages suffered by individual members of

   the Classes will likely be small relative to the burden and expense of individual



                                                                                             24
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 25 of 27




   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would

   be virtually impossible for the members of the Classes to obtain effective relief from

   Defendants’ misconduct on an individual basis. A class action provides the benefits of

   single adjudication, economies of scale, and comprehensive supervision by a single court.

                                   FIRST CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                  (Violations of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Pre-recorded No Consent Class)

          90.     Plaintiff repeats and realleges paragraphs 1 through 89 of this Complaint and

   incorporates them by reference.

          91.     Defendants and/or their agents transmitted unwanted solicitation telephone calls

   to Plaintiff and the other members of the Pre-recorded No Consent Class using a pre-recorded

   voice message.

          92.     These pre-recorded voice calls were made en masse without the prior express

   written consent of Plaintiff and the other members of the Pre-recorded No Consent Class.

          93.     The Defendants have, therefore, violated 47 U.S.C. § 227(b). As a result of

   Defendants’ conduct, Plaintiff and the other members of the Pre-recorded No Consent Class are

   each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                  SECOND CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Do Not Call Registry Class)

          94.     Plaintiff repeats and realleges paragraphs 1 through 89 of this Complaint and

   incorporates them by reference.

          95.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber



                                                                                                      25
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 26 of 27




   who has registered his or her telephone number on the national do-not-call registry of persons

   who do not wish to receive telephone solicitations that is maintained by the federal government.”

          96.     Any “person who has received more than one telephone call within any 12-month

   period by or on behalf of the same entity in violation of the regulations prescribed under this

   subsection may” may bring a private action based on a violation of said regulations, which were

   promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

   solicitations to which they object. 47 U.S.C. § 227(c).

          97.     Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

   Registry Class members who registered their respective telephone numbers on the National Do

   Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

   maintained by the federal government.

          98.     Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

   Registry Class received more than one phone call in a 12-month period by or on behalf of

   Defendants in violation of 47 C.F.R. § 64.1200, as described above.

          99.     As a result of Defendants’ conduct as alleged herein, Plaintiff and the Do Not Call

   Registry Class are entitled to up to $1,500 in damages for each violation.

                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff Rowan, individually and on behalf of the Classes, pray
   for the following relief:
          100.    An order certifying this case as a class action on behalf of the Classes as

   defined above; appointing Plaintiff Rowan as the representative of the Classes; and

   appointing his attorneys as Class Counsel;



                                                                                                       26
Case 9:20-cv-82168-RKA Document 29 Entered on FLSD Docket 01/25/2021 Page 27 of 27




          101.   An award of actual and/or statutory damages and costs;

          102.   An order declaring that Defendants’ actions, as set out above, violate the

   TCPA;

          103.   An injunction requiring Defendants to cease all unsolicited calling activity,

   and to otherwise protect the interests of the Classes; and

          104.   Such further and other relief as the Court deems just and proper.

                                        JURY DEMAND

          Plaintiff Rowan requests a jury trial.

                                              Respectfully Submitted,

                                              NATHAN ROWAN, individually and on behalf of
                                              those similarly situated individuals

   Dated: January 25, 2021                    /s/ Avi R. Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Stefan Coleman (FL Bar no. 30188)
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, FL 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              Attorneys for Plaintiff and the Proposed Classes




                                                                                                 27
